Exhibit 10.22

 

PHEMUS CORPORATION

600 Atlantic Avenue

Boston, Massachusetts 02210

 

 

July 2, 2003

 

Louisiana-Pacific Corporation

805 S.W. Broadway, Suite 1200
Portland, Oregon 97205-3303

 

Re:  ETT Acquisition Company, LLC

 

Ladies and Gentlemen:

 

This letter is provided to you in connection with the obligations undertaken by
ETT Acquisition Company, LLC (together with its successors and permitted
assigns, “ETT Acquisition”) pursuant to the Purchase and Sale Agreement, dated
as of July 2, 2003 (as amended, modified or supplemented from time to time, the
“Agreement”), by and between Louisiana-Pacific Corporation (“LP”) and ETT
Acquisition.  All capitalized terms not defined herein but defined in the
Agreement shall have the meanings assigned thereto in the Agreement.

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:


 


1.             PHEMUS CORPORATION (“PHEMUS”) REPRESENTS AND WARRANTS TO YOU, AS
OF THE DATE HEREOF AND AS OF THE CLOSING DATE, THAT THE FOLLOWING STATEMENTS
CONTAINED IN THIS SECTION 1 ARE CORRECT:


 


A.             ETT ACQUISITION IS A DELAWARE LIMITED LIABILITY COMPANY, THE SOLE
MEMBER OF WHICH IS EAST TEXAS TIMBER ACQUISITION CORPORATION (“EAST TEXAS
TIMBER”).  EAST TEXAS TIMBER IS A DELAWARE CORPORATION, THE SOLE STOCKHOLDER OF
WHICH IS PHEMUS CORPORATION, A MASSACHUSETTS NON-PROFIT CORPORATION.  PHEMUS IS
DULY INCORPORATED, VALIDLY EXISTING AND IN GOOD STANDING WITH THE SECRETARY OF
STATE OF THE COMMONWEALTH OF MASSACHUSETTS.  PHEMUS HAS ALL NECESSARY CORPORATE
POWER AND AUTHORITY TO (I) EXECUTE THIS LETTER AGREEMENT AND (II) PERFORM ITS
OBLIGATIONS HEREUNDER.


 


B.             ALL CORPORATE AND OTHER ACTIONS OR PROCEEDINGS TO BE TAKEN BY OR
ON THE PART OF PHEMUS TO AUTHORIZE AND PERMIT THE EXECUTION AND DELIVERY BY
PHEMUS OF THIS LETTER AGREEMENT AND THE PERFORMANCE BY PHEMUS OF ITS OBLIGATIONS
HEREUNDER HAVE BEEN DULY AND PROPERLY TAKEN.  THIS LETTER AGREEMENT HAS BEEN
DULY EXECUTED AND DELIVERED BY PHEMUS.  THIS LETTER AGREEMENT CONSTITUTES A
LEGAL, VALID AND BINDING OBLIGATION OF PHEMUS THAT IS ENFORCEABLE IN ACCORDANCE
WITH ITS TERMS AGAINST PHEMUS.


 


C.             THE EXECUTION AND DELIVERY BY PHEMUS OF THIS LETTER AGREEMENT
WILL NOT CONFLICT WITH, RESULT IN A BREACH OR VIOLATION OF, OR DEFAULT UNDER (I)
ANY JUDGMENT, ORDER, INJUNCTION, DECREE OR RULING OF ANY COURT OR GOVERNMENTAL
AUTHORITY APPLICABLE TO PHEMUS OR ANY OF ITS ASSETS; (II) ANY STATUTE, LAW,
ORDINANCE, RULE OR REGULATION; OR (III) THE TERMS, CONDITIONS, OR PROVISIONS OF
PHEMUS’ ARTICLES OF ORGANIZATION OR BY-LAWS, ANY NOTE OR OTHER EVIDENCE OF
INDEBTEDNESS, ANY MORTGAGE, DEED OF TRUST OR INDENTURE, OR ANY LEASE OR OTHER
MATERIAL AGREEMENT OR INSTRUMENT TO WHICH PHEMUS IS A PARTY OR BY WHICH PHEMUS
MAY BE BOUND.


 


1

--------------------------------------------------------------------------------



 


D.             THERE ARE NO LEGAL ACTIONS, SUITS OR SIMILAR PROCEEDINGS PENDING
OR, TO PHEMUS’ ACTUAL KNOWLEDGE, THREATENED AGAINST PHEMUS THAT SEEK TO RESTRAIN
OR ENJOIN THE EXECUTION AND DELIVERY OF THIS LETTER AGREEMENT OR THE
CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.  THERE ARE NO
JUDGMENTS, OUTSTANDING ORDERS, INJUNCTIONS, DECREES, STIPULATIONS OR AWARDS
AGAINST PHEMUS OR AFFECTING ANY OF ITS ASSETS, WHICH PROHIBIT OR RESTRICT OR
COULD REASONABLY BE EXPECTED TO RESULT IN ANY DELAY OF THE PERFORMANCE OF ITS
OBLIGATIONS UNDER THIS LETTER AGREEMENT.


 


2.             PHEMUS WILL CAUSE THE OBLIGATIONS OF ETT ACQUISITION UNDER
ARTICLE VI OF THE AGREEMENT (THE “OBLIGATIONS”) TO BE TIMELY PERFORMED AND PAID
IN FULL WHEN DUE AND PAYABLE, SUBJECT TO AND IN ACCORDANCE WITH THE TERMS OF
SAID ARTICLE VI.  PHEMUS AGREES THAT ITS OBLIGATIONS HEREUNDER MAY BE ENFORCED
BY LP AGAINST PHEMUS IRRESPECTIVE OF WHETHER LP HAS SOUGHT TO ENFORCE ANY
OBLIGATIONS AGAINST ETT ACQUISITION OR ANY OTHER PERSON.  FOR PURPOSES HEREOF,
PHEMUS AND LP SHALL HAVE THE RIGHTS OF THE “INDEMNIFYING PARTY” AND THE
“INDEMNIFIED PARTY”, RESPECTIVELY, AS SET FORTH IN SAID ARTICLE VI.


 


3.             LP HEREBY ACKNOWLEDGES AND AGREES THAT IN NO EVENT SHALL EAST
TEXAS TIMBER, PHEMUS, HARVARD MANAGEMENT COMPANY, INC., A MASSACHUSETTS
MEMBERSHIP CORPORATION, THE PRESIDENT AND FELLOWS OF HARVARD COLLEGE, A
MASSACHUSETTS EDUCATIONAL CORPORATION, OR ANY OF THEIR AFFILIATES OR
SUBSIDIARIES (OTHER THAN ETT ACQUISITION AND ANY SUCH ENTITY THAT IS A SUCCESSOR
TO OR ASSIGN OF THE MAKER OF THE NOTE AND HAS OBLIGATIONS UNDER THE NOTE AS A
RESULT THEREOF) HAVE ANY OBLIGATIONS UNDER THE NOTE AND THE LC.


 


4.             THIS LETTER AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS, WITHOUT GIVING
EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAWS PRINCIPLES THAT WOULD GIVE
EFFECT TO THE LAWS OF ANOTHER JURISDICTION.  ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO THIS LETTER AGREEMENT SHALL BE BROUGHT IN THE COURTS OF THE STATE OF
NEW YORK (THE “STATE”) IN NEW YORK COUNTY OR IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK, AND EACH OF LP AND PHEMUS CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO JURISDICTION OF THOSE COURTS.  EACH OF
LP AND PHEMUS AGREES TO PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER
PROCESS, WHICH MAY BE MADE BY ANY MEANS PERMITTED BY THE LAW OF THE STATE.  THE
OBLIGATIONS OF PHEMUS HEREUNDER SHALL REMAIN IN EFFECT REGARDLESS OF ANY
AMENDMENT, MODIFICATION OR SUPPLEMENT TO THE AGREEMENT.  THIS LETTER AGREEMENT
CONTAINS THE PARTIES’ ENTIRE AGREEMENT WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND SUPERSEDES ALL PRIOR AND CONTEMPORANEOUS AGREEMENTS, WHETHER WRITTEN OR
ORAL, BETWEEN THE PARTIES WITH RESPECT TO SUCH MATTERS.  NEITHER LP NOR PHEMUS
SHALL ASSIGN THIS LETTER AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF THE
OTHER (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD) AND ANY ATTEMPTED
ASSIGNMENT HEREOF WITHOUT PRIOR WRITTEN CONSENT SHALL BE VOID.  THIS LETTER
AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, ALL OF WHICH TAKEN
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.  THIS LETTER AGREEMENT
SHALL BE BINDING ON THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND
PERMITTED ASSIGNS.  IF ANY TERM OR PROVISION OF THIS LETTER AGREEMENT OR ITS
APPLICATION TO ANY PERSON OR CIRCUMSTANCE SHALL TO ANY EXTENT BE INVALID OR
UNENFORCEABLE, THE REMAINDER OF THIS LETTER AGREEMENT AND THE APPLICATION OF
SUCH TERM OR PROVISION TO SUCH PERSON OR CIRCUMSTANCES OTHER THAN THOSE AS TO
WHICH IT IS HELD INVALID OR UNENFORCEABLE SHALL NOT BE AFFECTED THEREBY, AND
EACH TERM OR PROVISION OF THIS LETTER AGREEMENT SHALL BE VALID AND ENFORCEABLE
TO THE FULLEST EXTENT PERMITTED BY LAW SO LONG AS THE ECONOMIC OR LEGAL
SUBSTANCE OF THE AGREEMENTS CONTEMPLATED HEREBY IS NOT AFFECTED IN ANY MANNER
ADVERSE TO ANY PARTY.  IF SO AFFECTED, LP AND PHEMUS SHALL NEGOTIATE IN GOOD
FAITH TO MODIFY THIS LETTER AGREEMENT SO AS TO EFFECT THE ORIGINAL INTENT OF THE
PARTIES AS CLOSELY AS POSSIBLE IN AN ACCEPTABLE MANNER TO THE END THAT THE
AGREEMENTS CONTEMPLATED HEREBY ARE FULFILLED TO THE EXTENT POSSIBLE.  FAILURE OF
EITHER LP OR PHEMUS AT ANY TIME TO REQUIRE PERFORMANCE OF ANY PROVISION OF THIS
LETTER AGREEMENT WILL NOT LIMIT SUCH PARTY’S RIGHT TO ENFORCE SUCH PROVISION,
NOR

 

2

--------------------------------------------------------------------------------


 

will any waiver of any breach of any provision of this letter agreement
constitute a waiver of any succeeding breach of such provision or a waiver of
such provision itself.


 


3

--------------------------------------------------------------------------------



 


 


SINCERELY,


 


 

 

PHEMUS CORPORATION

 

 

 

By:

 

 

 

 

Authorized Signatory

 

 

 

 

 

 

By:

 

 

 

 

Authorized Signatory

 

 

 

Agreed and Accepted:

 

 

 

LOUISIANA-PACIFIC CORPORATION

 

 

 

 

 

By:

 

 

 

 

Authorized Signatory

 

 

 

--------------------------------------------------------------------------------